CLENDENEN V. CLENDENEN



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-208-CV





KAROLL J. CLENDENEN	APPELLANT



V.



JASON R. CLENDEDEN	APPELLEE



------------



FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Karoll J. Clendenen, proceeding pro se, seeks to appeal from a judgment granting the parties a divorce and making rulings on the issues of conservatorship of the parties’ child, visitation, and child support.  We dismiss this appeal.     	

Appellant has been deemed indigent for purposes of this appeal.  The reporter's record was due to be filed by June 16, 2004.  On June 7, 2004, the trial court reporter filed an affidavit stating that she had recently talked with Appellant who informed her that she was no longer interested in pursuing this appeal, and that Appellant intended to write a letter to this court stating this fact.  On July 21, 2004, this court sent a letter to Appellant, attaching the court reporter’s affidavit, requesting that Appellant advise this court in writing whether she wished to pursue her appeal or whether she had decided to dismiss the appeal.  We stated that unless a response was received by August 2, 2004 indicating that the appeal should continue, the appeal may be dismissed.

No response has been received.  Accordingly, we dismiss this appeal.  
See
 
Tex. R. App. P.
 
42.3(c), 43.2(f).     

PER CURIAM



PANEL D:	HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED:  September 23, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.